internal_revenue_service number release date index number ---------------------------- ---------------------------------------------------------- -------------------------------- -------------------------------------------------------- ------------------------ ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc corp b03 plr-130342-09 date date partnership --------------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------- busine sec_1 busine sec_2 busine sec_3 ---------------------- ----------- ------------------- corporation ----------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------- date month date state a dear --------------- ------------- ------------ ---------- -------- we respond to your authorized representatives' letter of date and the august and date supplements thereto requesting rulings as to the federal_income_tax consequences of a proposed transaction the information in that plr-130342-09 request and in those supplements is summarized below all dates in this letter are within the calendar_year partnership engages in three lines of business busine sec_1 busine sec_2 and busine sec_3 and sees as part of its overall growth strategy the growth of businesse sec_1 and to effectuate this strategy partnership requires access to new_capital and equity to make acquisitions partnership's management and owners believed that potential investors would prefer investing in a corporation rather than a limited_partnership which led to the decision to convert partnership into a corporation thus on date corporation was formed pursuant to a plan of conversion of partnership into a corporation which plan had been entered into several days before the plan of conversion provided that pursuant to relevant law of state a partnership would continue its existence in the organizational form of a corporation the certificate of conversion filed with state a provided that the certificate was to be effective on date the taxpayer represents that under the laws of state a the plan of conversion constituted a contract between and among the parties thereto in the conversion partners holding class a interests in partnership received class a common_stock of corporation and partners holding class b interests in partnership received class b or class c common_stock of corporation corporation has issued no additional shares in month corporation made a partnership profits and tax distribution payment the partnership_distribution payment with respect to the previous taxable_year to its shareholders in their capacity as former partners of partnership such payment would have been made and in the same amount whether or not partnership had converted into corporation soon after date corporation granted three employees options to acquire nonvoting class d common_stock of corporation on date however in anticipation of the proposed rescission transaction described below corporation canceled the options to acquire class d shares pursuant to a stock_option termination agreement between corporation and the employees such options were entirely unvested at the time and corporation paid no consideration to the three employees for the options' cancellation corporation partnership all the shareholders of corporation all the partners in partnership and all taxpayers who had been reporting on their returns any of the federal tax consequences of partnership are or if they no longer exist were on calendar taxable years the conversion of partnership into corporation was undertaken in the belief that corporate status would make it easier for the taxpayer to raise third-party capital after plr-130342-09 the conversion of partnership into corporation however corporation found that it could not raise the desired capital at an acceptable cost so long as its operations included busine sec_3 taxpayer has approached investors again to gauge interest in funding businesse sec_1 and on a stand-alone basis and having received more positive responses proposes the following transaction corporation plans to engage in the proposed rescission transaction consisting of the filing of a certificate of conversion with state a to convert corporation into a state a limited_liability_company the converted llc with all affected parties being restored to the relative economic positions that they would have occupied at the time of the carrying out of the original incorporation transaction had the conversion of partnership into corporation not occurred corporation's three classes of stock will convert into interests in converted llc having rights preferences and restrictions that are substantially_similar in all material respects to the corresponding interests in corporation and prior to that to the original corresponding interests in partnership under the proposed rescission transaction corporation would convert directly into converted llc rather than first back into a partnership converted llc will be taxed as a partnership for federal_income_tax purposes when partnership was first created partnerships were not subject_to state a's franchise tax now partnerships are subject_to that franchise tax as are llcs but being an llc provides taxpayer with certain non-tax benefits as compared to being a partnership though corporation could first convert into a partnership and then into an llc it would incur greater expense than if corporation converts directly into an llc after completion of the proposed rescission transaction converted llc might separate busine sec_3 from businesse sec_1 and in order to raise capital and perhaps dispose_of some assets altogether the taxpayer makes the following representations a the conversion of partnership into corporation constituted a transaction qualifying under sec_351 of the internal_revenue_code b prior to the conversion of partnership into corporation partnership was a state a limited_partnership taxable as a partnership for federal_income_tax purposes c there is no current plan or intention to make an election pursuant to sec_301 of the income_tax regulations for converted llc to be classified as an association_taxable_as_a_corporation d other than the partnership_distribution payment corporation has made no distribution to its equity holders since the time of the conversion of partnership into corporation plr-130342-09 e no material changes in the legal or financial arrangements between any of corporation's equity holders and corporation have occurred since the time of the conversion of partnership into corporation f since the time of the conversion of partnership into corporation corporation has taken no actions with respect to and engaged in no transactions with its equity holders that are inconsistent with the actions and transactions the taxpayer would have undertaken had it remained a partnership for federal_income_tax purposes at all times except that corporation has not distributed the additional_amounts to its equity holders with respect to each partner’s share of allocated net_income since the time of the conversion of partnership into corporation that partnership would have distributed had partnership not converted into corporation if the proposed rescission transaction is effectuated converted llc will make these retroactive distributions to its equity holders in accordance with an operating_agreement that will be substantially_similar in all material respects to that which governed the relationship among equity holders and partnership g if the proposed rescission transaction is effectuated converted llc will file its federal_income_tax return as if it were a partnership during all of the taxable_year and each of its equity holders will include in income its allocable share of converted llc’s items of income deduction gain and loss for the taxable_year h upon the effectiveness of the proposed rescission transaction the relationship among the equity holders and converted llc will be governed by an operating_agreement that is substantially_similar in all material respects to the partnership_agreement that had governed the relationship among partnership and its equity holders although the agreement will be re-executed and govern an llc treated as a partnership for federal tax purposes i the proposed rescission transaction is intended to restore the legal and financial arrangements between the equity holders and the taxpayer as would have existed had partnership not converted from a limited_partnership taxable as a partnership into a corporation taxable under subchapter_c of the code j the effect of the proposed rescission transaction will be to cause the legal and financial arrangements between the equity holders and the taxpayer to be identical in all material respects from the date immediately before the conversion of partnership into corporation to such arrangements as would have existed had the conversion of partnership into corporation not occurred plr-130342-09 k neither the equity holders nor the taxpayer have taken or will take any material position inconsistent with such positions as would have obtained had the conversion of partnership into corporation not occurred l the proposed rescission transaction will be completed by the end of the taxable_year which will be within the same taxable_year as the conversion of partnership into corporation m there is no material difference in the ultimate economic outcome and tax consequences between a two-step conversion from a corporation to a limited_partnership to an llc and the one-step conversion from a corporation to an llc based solely on the facts submitted and the representations made we rule that for federal_income_tax purposes converted llc will be treated as a partnership for federal tax purposes at all times during the 200---taxable year the equity holders will be treated as partners of converted llc at all times during the 200--taxable year and the conversion of corporation into converted llc pursuant to the proposed rescission transaction will not be treated as a liquidation of corporation for purposes of determining the taxable_income of corporation and its equity holders except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or on the tax treatment of any condition existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this plr-130342-09 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely filiz a serbes chief branch office of the associate chief_counsel corporate
